Order entered July 12, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-21-00344-CV

                      HELEN RYERSON, Appellant

                                     V.

                     THE CITY OF PLANO, Appellee

              On Appeal from the County Court at Law No. 7
                          Collin County, Texas
                  Trial Court Cause No. 007-02111-2020

                                   ORDER

     City of Plano’s Notice of Urgent Circumstances and Request for Expedited

Ruling on City of Plano’s Motion to Dismiss for Mootness is DENIED AS

MOOT.


                                          /s/   DENNISE GARCIA
                                                JUSTICE